 


109 HR 2860 IH: Honesty in Budgeting Act of 2005
U.S. House of Representatives
2005-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2860 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2005 
Mr. Smith of Washington (for himself and Mr. Inslee) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To encourage Members of Congress and the executive branch to be honest with the public about true on-budget circumstances, to exclude the Social Security trust funds and the Medicare hospital insurance trust fund from the annual Federal budget baseline, to prohibit Social Security and Medicare hospital insurance trust funds surpluses to be used as offsets for tax cuts or spending increases, and to exclude the Social Security trust funds and the Medicare hospital insurance trust fund from official budget surplus/deficit pronouncements. 
 
 
1.Short titleThis Act may be cited as the Honesty in Budgeting Act of 2005. 
2.Sense of house to encourage Honesty for Members of Congress and executive branch officialsIt is the sense of the House of Representatives that Members of Congress, executive branch officials, and their respective representatives should use on-budget numbers when making public statements regarding the Federal budget. 
3.Off-budget status of OASDI and HI trust fundsNotwithstanding any other provision of law, the receipts and disbursements of the Federal Old-Age and Survivors Insurance Trust Fund, the Federal Disability Insurance Trust Fund, and the Federal Hospital Insurance Trust Fund shall not be counted as new budget authority, outlays, receipts, or deficit or surplus for purposes of— 
(1)the budget of the United States Government as submitted by the President, 
(2)the congressional budget, or 
(3)the Balanced Budget and Emergency Deficit Control Act of 1985. 
4.Removing Social Security and Medicare from budget surplus/deficit pronouncements 
(a)Removing Social Security and Medicare from budget surplus/Deficit pronouncementsTitle III of the Congressional Budget Act of 1974 is amended by adding at the end the following section: 
 
316.Removing Social Security and Medicare from budget surplus/deficit pronouncements 
(a)Surplus or deficit totalsAny official statement issued by the Office of Management and Budget or by the Congressional Budget Office of surplus or deficit totals of the budget of the United States Government as submitted by the President or of the surplus or deficit totals of the congressional budget, and any description of, or reference to, such totals in any official publication or material issued by either of such Offices, shall exclude the receipts and disbursements totals of the old-age survivors, and disability insurance program under title 2 of the Social Security Act and of the Federal Hospital Insurance Trust Fund under part A of title 18 of such Act. The Office of Management and Budget and the Congressional Budget Office shall issue separate reports on the outlays and revenues of the Social Security trust funds and of the Federal Hospital Insurance Trust Fund. 
(b)Presentation of budgetary aggregatesFor purposes of chapter 11 of title 31, United States Code, or this Act, tables and other displays of budgetary aggregates for the United States Government of the Director of the Office of Management and Budget or the Director of the Congressional Budget Office shall not include receipts or disbursements referred to in subsection (a).. 
(b)Conforming amendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by adding after the item relating to section 315 the following new item: 
 
 
Sec. 316. Removing Social Security and Medicare from budget surplus/deficit pronouncements. 
 
